Title: To James Madison from Thomas Jefferson, 14 April 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 14. 07.

Mr. Rodney not being at Washington I send you the inclosed because it requires to be acted on immediately.  I remember it was concluded that witnesses who should be brought from great distances, and carried from one scene of trial to another must have a reasonable allowance made for their expences & the money advanced.  I expect it will be thought proper that the witnesses proving White’s enlistment of men for Burr should be at his trial in Richmond.  Be so good as to take the necessary measures to enable these men to come on.
I omitted to bring with me the laws of the last session which Mr. Brent had collected for me from the newspapers, and therefore must ask the favor of you as you pass to step into my cabinet (which Mr. Lemaire will open for you) and you will find them on a table in a window at the West end of the Cabinet, and to be so good as to inclose them to me with any additional ones Mr. Brent may have for me.  We are deluged with rain.  Wheat generally mean.  Great mortality among cattle.  Affectte. salutations.

Th: Jefferson

